DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to RCE filed on 08/08/2022. New claim 10 has been added. Claims 1-10 have been examined and are pending in this application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/08/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
A new reference (Pannell US 2015/0365337) is cited in this Office Action necessitated by the amendment. 
In view of the new reference, independent claims 1 and 8-9 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Radhakrishnan et al. US 2013/0232491 (“Radhakrishnan”) in view of Pannell US 2015/0365337 (“Pannell”).
As per independent claim 1, Radhakrishnan teaches A communication apparatus (FIG. 1 is an illustration of one embodiment 100 of virtual machines, para 0019 and FIG. 1) comprising:
a plurality of network nodes that performs communication (Communication between two virtual machines (VMs), whether co-located or non-co-located on a same physical machine, typically occurs via network protocols, para 0004);
wherein each transmission-side network node (Communication between two virtual machines (VMs), whether co-located or non-co-located on a same physical machine, typically occurs via network protocols, para 0004) comprises: a writing unit that writes (A first VM may store data to be transferred in its physical memory, para 0025 and FIGS. 1-2), before the timing for transferring the descriptor of the frame (In the embodiment 300 in FIG. 3, the exchanging of memory mapping information (mapped to the claimed “descriptor of a frame”) between two virtual machines (VMs) 206, can involve the participating VMs exchanging information needed for mapping the memory of a first VM to a second VM over a metadata segment at step 318. At step 320, memory mapping pointers from the first VM can be mapped into the memory of the second VM using hypercalls through the hypervisor. In this way, for example, once the first VM’s memory has been exchanged and mapped, the second VM can have direct access to information stored (e.g., already written) in the first VM’s memory, para 0026 and FIG. 3. Because the second VM in this illustration has access to data stored (e.g., already written) in the first VM’s memory, the data writing in the first VM’s physical memory occurs prior to the exchange of the memory mapping information (mapped to the claimed “descriptor of a frame”), the frame in a first virtual storage area (Data packets to be transferred between two virtual machines may be written by the first virtual machine in its physical memory, paras 0025 and 0030 and FIGS. 1-2);
a descriptor transmitting unit that (Virtual Network Interface (VNI) can be presented to applications in the VM as a network device (e.g., ethernet interface). This way, communication channels may be established between two VMs, para 0028 and FIG. 3), after the writing unit writes the frame in the first virtual storage area (In the embodiment 300 in FIG. 3, the exchanging of memory mapping information (mapped to the claimed “descriptor of a frame”) between two virtual machines (VMs) 206, can involve the participating VMs exchanging information needed for mapping the memory of a first VM to a second VM over a metadata segment at step 318. At step 320, memory mapping pointers from the first VM can be mapped into the memory of the second VM using hypercalls through the hypervisor. In this way, for example, once the first VM’s memory has been exchanged and mapped, the second VM can have direct access to information stored (e.g., already written) in the first VM’s memory, para 0026 and FIG. 3. Because the second VM in this illustration has access to data stored (e.g., already written) in the first VM’s memory, the data writing in the first VM’s physical memory occurs prior to the exchange of the memory mapping information (mapped to the claimed “descriptor of a frame”), delivers the descriptor to a transfer control unit (Virtual Network Interface (VNI) can be presented to applications in the VM as a network device (e.g., ethernet interface). This way, communication channels may be established between two VMs, para 0028 and FIG. 3);
each reception-side network node (Communication between two virtual machines (VMs), whether co-located or non-co-located on a same physical machine, typically occurs via network protocols, para 0004) comprises: a descriptor receiving unit (Memory mapping information (e.g., pointers pointing to specifically identified memory segments in the first virtual machine’s physical memory, which may contain specifically the identified portions of the data to be transferred) is received by a second virtual machine, para 0025 and FIGS. 1-2) that receives the descriptor (Memory mapping information (e.g., pointers pointing to specifically identified memory segments in the first virtual machine’s physical memory, which may contain specifically the identified portions of the data to be transferred) is exchanged between one or more virtual machines, para 0025 and FIGS. 1-2);
a reading unit (The second virtual machine, para 0025 and FIGS. 1-2) that reads the frame from a second virtual storage area specified based on the descriptor when the descriptor is received by the descriptor receiving unit (When the first VM transfers data to the second VM, the first VM can pass pointers to the data to the second VM, rather than performing a processor-intensive technique of copying the data, para 0025 and FIGS. 1-2).
Although Radhakrishnan teaches scheduling of data transfer, paragraph [0029], Radhakrishnan does not explicitly teach “a transfer control network node that controls a timing for transferring a descriptor of a frame by a network node of the plurality of network nodes” and “the transfer control network node comprises: a transfer control unit that controls the timing for transferring the descriptor of the frame based on schedule information”.
However, in an analogous art in the same field of endeavor, Pannell teaches a transfer control network node (FIG. 4 is an example of one of the bridges 158, 160 (designated 250) of FIG. 2. The bridge 250 includes input ports 1-N, a bridge ingress module 252, a bridge egress module 254, and output ports 1-M, para 0051 and FIG. 4) that controls a timing for transferring a descriptor of a frame by a network node of the plurality of network nodes (Packets 260 and descriptors 262 (received from talkers) may be stored in the bridge memory 258 and provided in a descriptor signal to the bridge egress module 254. The bridge egress module 254 includes bridge shapers 264 and bridge timing module 266. The bridge shapers 264 operate based on priority timing signals from the bridge timing module 266, para 0052 and FIG. 4);
the transfer control network node comprises: a transfer control unit that controls the timing for transferring the descriptor of the frame based on schedule information (The disclosed examples also determine network device (or station) delays relative to and/or based on a global clock and port delays relative to and/or based on a local clock. Each of the network devices may have a table of scheduled port transmission times, durations and/or delays, para 0038).
Given the teaching of Pannell, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Radhakrishnan with “a transfer control network node that controls a timing for transferring a descriptor of a frame by a network node of the plurality of network nodes” and “the transfer control network node comprises: a transfer control unit that controls the timing for transferring the descriptor of the frame based on schedule information”. The motivation would be that the method and system provided allows efficient transfer of frame or packet, para 0100 of Pannell. 
As per dependent claim 2, Radhakrishnan in combination with Pannell discloses the apparatus of claim 1. Radhakrishnan teaches wherein the frame is stored in a first storage area mapped in advance to the first virtual storage area and the second virtual storage area (The data to be transferred is stored in a memory segment (mapped to the first storage area). The exchanging of memory mapping information occurs prior to data transfer between VMs, para 0025 and FIGS. 1-2),
the descriptor includes information that specifies the first storage area in which the frame is stored (Memory mapping information (e.g., pointers pointing to specifically identified memory segments in the first virtual machine’s physical memory, which may contain specifically the identified portions of the data to be transferred), para 0025 and FIGS. 1-2).
As per dependent claim 3, Radhakrishnan in combination with Pannell discloses the apparatus of claim 1. Radhakrishnan teaches wherein the first virtual storage area is mapped to a first storage area (The data to be transferred is stored in a memory segment (mapped to the first storage area). The exchanging of memory mapping information occurs prior to data transfer between VMs, para 0025 and FIGS. 1-2),
the descriptor includes information that specifies the first storage area mapped to the first virtual storage area in which the frame is stored (Memory mapping information (e.g., pointers pointing to specifically identified memory segments in the first virtual machine’s physical memory, which may contain specifically the identified portions of the data to be transferred), para 0025 and FIGS. 1-2),
when the descriptor is received by the descriptor receiving unit, the reading unit maps the second virtual storage area to the first storage area and reads the frame from the second virtual storage area (When the first VM transfers data to the second VM, the first VM can pass pointers to the data to the second VM, rather than performing a processor-intensive technique of copying the data. The physical memory of the first VM can be mapped into the second co-located VM's memory address spaces, prior to data transfer, in a read-only manner, para 0025 and FIGS. 1-2).
As per dependent claim 4, Radhakrishnan in combination with Pannell discloses the apparatus of claim 1. Radhakrishnan teaches wherein the first virtual storage area is mapped to a first storage area, the second virtual storage area is mapped to a second storage area,  the apparatus further comprises a copy unit that copies the frame stored in the first storage area to the second storage area when a copy request is received from the writing unit, and the descriptor includes information that specifies the second storage area to which the frame is copied (One technique supports a restricted inter-VM communication path using a virtualized Ethernet interface and incurs expensive copying of data and hypercalls, para 0005).
As per dependent claim 5, Radhakrishnan in combination with Pannell discloses the apparatus of claim 1. Radhakrishnan teaches wherein the first virtual storage area is mapped to a first storage area (The physical memory of the first virtual machine is mapped to a memory segment, para 0025 and FIGS. 1-2),
the apparatus further comprises a switching unit that switches a storage area mapped to the first storage area from the first virtual storage area to the second virtual storage area when a mapping switching request is received from the writing unit (At 320, memory mapping pointers from the first VM can be mapped into the memory of the second VM using hypercalls through the hypervisor, para 0026 and FIG. 3),
the descriptor includes information that specifies the second virtual storage area mapped to the first storage area in which the frame is stored (Memory mapping information (e.g., pointers pointing to specifically identified memory segments in the first virtual machine’s physical memory, which may contain specifically the identified portions of the data to be transferred), para 0025 and FIGS. 1-2).
As per dependent claim 6, Radhakrishnan in combination with Pannell discloses the apparatus of claim 1. Radhakrishnan teaches wherein the first virtual storage area is managed by a first virtual machine (The physical memory of the first virtual machine is managed by the first virtual machine, para 0025 and FIGS. 1-2),
the second virtual storage area is managed by a second virtual machine (The physical memory of the second virtual machine is managed by the second virtual machine, para 0025 and FIGS. 1-2).
As per dependent claim 7, Radhakrishnan in combination with Pannell discloses the apparatus of claim 1. Radhakrishnan may not explicitly disclose, but Pannell teaches wherein the schedule information is defined based on IEEE 802.1Qbv (IEEE 802.1 QBV is a specification for a time aware shaper in the AVB generation 2 network and is referred to as time sensitive networking (TSN), para 0029).
The same motivation that was utilized for combining Radhakrishnan and Pannell as set forth in claim 1 is equally applicable to claim 7.
As per independent claim 8, this claim is rejected based on arguments provided above for similar rejected independent claim 1.
As per independent claim 9, this claim is rejected based on arguments provided above for similar rejected independent claim 1. For computer program product on a non-transitory computer readable medium, see FIG. 9 and paragraph [0016] of Radhakrishnan.
As per dependent claim 10, Radhakrishnan in combination with Pannell discloses the apparatus of claim 1. Radhakrishnan teaches the writing unit determines, by referring to the virtual FDB, the reception-side network node and writes the frame in an area in the first virtual storage area corresponding to the determined reception-side network node (Communication between two virtual machines (VMs), whether co-located or non-co-located on a same physical machine, typically occurs via network protocols, para 0004. When the first VM transfers data to the second VM, the first VM can pass pointers to the data to the second VM, rather than performing a processor-intensive technique of copying the data, para 0025 and FIGS. 1-2).
Radhakrishnan may not explicitly disclose, but Pannell teaches wherein the transfer control unit determines the reception-side node by referring to a forwarding/filtering database (FDB) including information used for determining a transfer destination of the frame (Each of the descriptors 262 may include a size of a corresponding packet and/or frame, a start time of a periodic transmission time interval, a length of the periodic transmission time interval, and/or source and/or destination addresses, para 0052);
the transmission-side network node further comprises a virtual FDB that is mapped to the physical memory storing the FDB and that stores therein same information as information of the FDB (Each of the descriptors 262 may include a size of a corresponding packet and/or frame, a start time of a periodic transmission time interval, a length of the periodic transmission time interval, and/or source and/or destination addresses, para 0052).
The same motivation that was utilized for combining Radhakrishnan and Pannell as set forth in claim 1 is equally applicable to claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132